Citation Nr: 1611875	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-41 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and spondylosis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2003 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently rests with the RO in St. Petersburg, Florida as the Veteran resides within the jurisdiction of such.

The March 2010 rating decision also denied entitlement to service connection for sciatica, granted service connection for tension headaches and granted service connection for patellofemoral syndrome of the right knee and patellofemoral syndrome of the left knee, among other determinations.  In an April 2010 notice of disagreement, the Veteran contested both the issue herein on appeal as well as the denial of his sciatica claim and subsequently perfected an appeal for these claims.  In an August 2013 rating decision, the RO granted entitlement to service connection for right lower extremity radiculopathy and left lower extremity radiculopathy.  The Veteran has not expressed disagreement with any aspect of these determinations. Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a January 2011 notice of disagreement, the Veteran contested his initial evaluations assigned for his bilateral knee disabilities and his tension headache disability.  In an April 2013 rating decision, the RO increased the evaluations assigned for these disabilities and also issued an April 2013 statement of the case.  However, the Veteran did not perfect an appeal thereafter.  Thus, these claims are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).

An August 2014 rating decision awarded entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) effective from March 29, 2010, which was also the effective date for which service connection was established for mild degenerative disc disease and spondylosis of the lumbar spine.  Thus, entitlement to a TDIU is not for appellate consideration.

Evidence received by the Agency of Original Jurisdiction (AOJ) prior to the transfer of the record to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior supplemental statement of the case were prepared before the receipt of the additional evidence, a supplemental statement of the case will be furnished to the Veteran and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the statement of the case or a prior supplemental statement of the case, or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).

The AOJ furnished the Veteran and his representative with a supplemental statement of the case issued in August 2013, which considered the evidence of record at that time for the issue of entitlement an increased initial evaluation for degenerative disc disease and spondylosis of the lumbar spine.  However, additional evidence has been associated with the claims file, to include records from the Social Security Administration which were subsequently associated with the record in April 2014, which addressed the Veteran's back disability, prior to certification of the appeal to the Board in August 2015.  However, as the claim must be remanded for other matters, further discussion of such is not necessary.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes during the June 2013 VA back examination located within Virtual VA, the Veteran reported he took tramadol and sulindac for pain.  However, April 2014 VA treatment record noted the Veteran's chronic pain syndrome in relation to his back, neck and shoulder, was doing better with meloxicam.  Thus, as the severity of the Veteran's symptoms may have worsened necessitating new medication and because last VA examination was conducted several years ago, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, the Board finds an additional examination for the Veteran's service-connected degenerative disc disease and spondylosis of the lumbar spine is warranted.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the West Palm Beach VA Medical Center (VAMC) in April 2014, as such records were associated with Virtual VA in June 2014.  Thus, on remand, updated VA treatment records from the West Palm Beach VAMC, to include all associated outpatient clinics, since April 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the West Palm Beach VAMC, to include all associated outpatient clinics, dated since April 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease and spondylosis of the lumbar spine.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected degenerative disc disease and spondylosis of the lumbar spine, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, repeated use, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




